DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment after final filed on 2/11/2021 in which claims 1-24 are pending. The finality has been withdrawn and the amendments has been considered and entered. Hence this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Adachi (US 20170171723 A1) teaches a MIMO wireless communication system comprising a base station and non-base station to transmit or receive streams through multiple antennas to the respective terminals in a spatial multiplexing manner and are caused to transmit frames (including a known bit pattern) for channel estimation while the prior art of Yeh (US 20120272218) teaches a MIMO system having a sever to control at least one group of neighboring base stations and a selected serving station to perform necessary channel estimation matrix. However both cited prior arts, in combination or alone, fail to anticipate or render obvious the following recited features: the first base station of the at least one base station configured to perform intra-group channel estimation to obtain and transmit to the server a plurality of first inner channel estimation coefficients between the first representative antenna and each of the at least one first non-representative antenna wherein, the server is configured to calculate a precoding matrix according to the first inner channel estimation coefficients and the first outer channel estimation coefficients, and the at least one base station performs data transmission with the at least one user device according to the precoding matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20170093467-$ or US-20120236752-$ or US-20170171723-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633